UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1881


BILLY D. FLOYD,

                  Plaintiff – Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE SERVICE,

                  Defendant – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:10-cv-00066-FDW-DSC)


Submitted:   February 28, 2011              Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy D. Floyd, Appellant Pro Se.        Anne E. Blaess, Robert
William Metzler, John A. Nolet, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy D. Floyd appeals from the district court’s order

dismissing for lack of jurisdiction his mandamus petition in

which he sought to enjoin the United States from seizing his

property to collect on a tax liability he disputes.                   We have

reviewed the record and find no reversible error.              Accordingly,

we   affirm    for   the   reasons   stated   by     the   district    court.

Floyd v. Comm’r. Internal Rev. Serv., No. 3:10-cv-00066-FDW-DSC

(W.D.N.C.     July   14,   2010).    We   dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                     2